Citation Nr: 9909809	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-24 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left ankle fracture, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

Residuals of a left ankle fracture are primarily manifested 
by arthrodesis in a neutral position, pain on use, and total 
range of motion of no more than 5 degrees; the disability is 
productive of marked impairment.


CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 30 percent for residuals of a left ankle 
fracture are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Diagnostic 
Codes 5262, 5270, 5271, 5272 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased rating for residuals of a left ankle fracture is 
well grounded, under 38 U.S.C.A. § 5107(a) (West 1991), and 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
VA's duty to assist him in the development of facts pertinent 
to his claim, under 38 U.S.C.A. § 5107(a).

The veteran's service medical records disclose that, in 
August 1968 in Vietnam, he sustained a fracture of the dome 
of the left talus, when he jumped from a truck into a rice 
paddy.

At a VA examination in June 1990, there was limitation of 
motion of the left ankle, which was tender to palpation.

In May 1994, the veteran was admitted to a VA Medical Center 
with a complaint of left ankle pain.  He underwent left ankle 
arthrodesis.

At a VA joints examination in July 1994, the veteran was 
still wearing a cast, and examination of the left ankle was 
therefore not possible.  In November 1994, at a VA orthopedic 
clinic, the cast was removed.

At a VA joints examination in September 1995, there was no 
range of motion of the left ankle, actively or passively, 
except for 3 degrees of plantar flexion.  At a VA feet 
examination in September 1995, findings included atrophy of 
the left lower extremity below the knee and pigmented 
discoloration over the entire left ankle area, with the 
consistency in appearance of bony edema.

At a personal hearing in December 1995, the veteran testified 
that:  His left ankle was worse, not better, since VA surgery 
in May 1994; he was hardly able to walk on any surface which 
was uneven or at an angle, including his driveway.

In March 1997 a VA prosthetics service authorized the veteran 
to be issued a brace for his left ankle, which he received in 
April 1997.

At a VA joints examination in May 1998, the veteran 
complained of increased left ankle pain since surgery in 
1994, along with weakness and stiffness.  He ambulated with a 
noticeable left-sided limp; he was unable to stand on the 
toes or heels of the left foot.  Range of motion was 
2 degrees of dorsiflexion and 2 degrees of plantar flexion, 
at most.  A screw appeared to intrude over the medial 
malleolus.  X-rays showed post-surgical changes, including 
2 bone screws.  The diagnosis was status post fracture of the 
left ankle, with ultimate arthrodesis, with resultant 
severely decreased range of motion and increased pain.

VA X-rays in July 1998 showed fusion of the distal ends of 
both bones of the left lower extremity, with obliteration of 
the joint space and multiple metallic screws.

At a VA joints examination in July 1998, the examiner 
reported that:  The veteran's left ankle was arthrodesed in a 
neutral position; there was no evidence of nonunion; total 
movement of the left ankle was 5 degrees; the left ankle was 
not arthrodesed in abduction, adduction, inversion or 
eversion deformity, as it was in a neutral position.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

The maximum schedular rating for Diagnostic Code 5271, 
pertaining to limitation of motion of an ankle, and 
Diagnostic Code 5272, pertaining to ankylosis of the 
subastragalar or tarsal joint, is 20 percent.  As the 
currently assigned rating for the veteran's left ankle 
disorder is 30 percent, those diagnostic codes are not for 
application in this case.

Diagnostic Code 5270 provides that ankylosis of either ankle 
warrants a 30 percent evaluation if the ankle is fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between 0 degrees and 
10 degrees.  A 40 percent evaluation requires that the ankle 
be fixed in plantar flexion at an angle of more than 
40 degrees; in dorsiflexion at an angle of more than 
10 degrees; or with abduction, adduction, inversion, or 
eversion deformity.  As the veteran's left ankle is 
arthrodesed in a neutral position without abduction, 
adduction, inversion, or eversion deformity, the criteria for 
a 40 percent rating under Diagnostic Code 5270 are not met.

Diagnostic Code 5262 provides that malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation when the disability results in moderate knee or 
ankle disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  Nonunion 
of the tibia and fibula of either lower extremity warrants a 
40 percent evaluation if there is loose motion requiring a 
brace.  The Board finds that the veteran's service-connected 
residuals of a left ankle fracture do involve marked 
disability of the left ankle and thus the currently assigned 
30 percent rating is appropriate.  However, the record does 
not show that there has been nonunion of the tibia and 
fibula, status post arthrodesis in May 1994, and there is no 
indication in the record that the reason for issuance of a 
brace in March 1997 was loose motion requiring a brace.  The 
schedular criteria for a rating in excess of 30 percent have 
thus not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5270, 5271, 5272.

The Board has considered the provisions of 38 C.F.R. § 4.7 
but finds that the disability picture presented by the 
veteran's left ankle disorder does not more nearly 
approximate the criteria for a 40 percent rating under either 
Diagnostic Code 5262 or Diagnostic Code 5270.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.40, concerning pain on motion, and 38 C.F.R. § 4.45, 
concerning disability of joints, but finds that the currently 
assigned 30 percent rating adequately and appropriately 
compensates the veteran for his left ankle disability, to 
include pain on use and limited mobility of the ankle joint.

The Board has considered the history of the veteran's 
disability, as well as the current clinical manifestations 
and the effect the disability may have on his earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2 (1998).  Additionally, 
the potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

An increased evaluation for residuals of a left ankle 
fracture is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Error! Not a valid link.

